Exhibit 10.21

 

PROMISSORY NOTE

 

$25,000,000.00

May 19, 1997

 

Washington, D.C.

 

FOR VALUE RECEIVED, THE NASDAQ STOCK MARKET, INC., a Delaware corporation (the
“Borrower”), promises to pay to the order of CRESTAR BANK, a Virginia banking
corporation (the “Lender”), at 1445 New York Avenue, N.W., Washington, D.C.
20005, or at such other place as the holder hereof may from time to time
designate in writing, in lawful money of the United States of America, without
defense, setoff or counterclaim (other than the defense of payment), the
principal sum of TWENTY-FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00),
together with interest as described below on the principal balance hereof from
time to time outstanding, all in accordance with the following terms and
provisions:

 

1.             Interest Rate.

 

(a)           Rate.  The unpaid principal balance of this Promissory Note (as
the same may be amended, modified or supplemented in writing from time to time,
the “Note”) outstanding from time to time shall bear interest at a per annum
rate equal to the Cost of Funds Rate (defined in Paragraph 1(d) below) plus
0.50% (the “Applicable Rate”). Accrued interest shall be computed for actual
days elapsed on the basis of a year of 360 days.

 

(b)           Selection.  The Borrower may select periods of whole months up to
120 months during which the Applicable Rate will be fixed (each, an “Interest
Period”). The Interest Period may be applicable to a particular dollar increment
of amounts outstanding under the Note or to the entire outstanding principal
balance of the Note, at the Borrower’s selection (each, an “Increment”).
Provided that no Event of Default (as defined in Paragraph 8 below) shall have
occurred, the Borrower may select an Interest Period and an Increment (a
“Request”) by telephonic notice to the Lender no later than 10:00 a.m.
(Washington, D.C. time) one business day prior to the effective date of the
Request to permit the Lender to quote the Applicable Rate and obtain funds, in
the Increment requested by the Borrower, in the appropriate money market for the
applicable Interest Period, and the Borrower shall confirm such telephonic
Request by promptly delivering a duly executed Request form to the Lender in the
form of Schedule 1 attached hereto. No more than two Increments and two Interest
Periods may be outstanding at any one time. Upon the expiration of any Interest
Period with respect to an Increment, if no new Interest Period has been selected
by the Borrower, the succeeding Interest Period shall be three months.

 

(c)           Rate Adjustment.  The adjustment of the Applicable Rate as to a
certain Increment shall occur only on the first day of the applicable Interest
Period, and shall otherwise be in accordance with the Lender’s standard
practices regarding the administration of money market transactions.

 

--------------------------------------------------------------------------------


 

(d)           Cost of Funds Rate.  The “Cost of Funds Rate” shall mean, with
respect to the Interest Period for which such rate is determined, the annual
rate quoted by the Lender on the first day of such Interest Period, equal to the
sum of (1) the interest rate that would be paid by the Lender on a deposit or
other obligation in the amount of the Increment selected, with a maturity
comparable to such Interest Period, redeemable without premium pursuant to an
amortization schedule substantially comparable to such Interest Period, and
issued at par to an institutional investor, plus (2) adjustments (expressed as a
percentage) for applicable reserve requirements, deposit insurance premium
assessments, brokerage commissions and regulatory costs.

 

(e)           Default.  If an Event of Default shall occur and all amounts
outstanding under this Note are not paid in full, then the Lender shall no
longer be obligated to honor any Requests and all amounts then outstanding under
the Note shall bear interest at then-Applicable Rate or Rates plus 2.0%,
effective immediately upon such Event of Default.

 

(f)            Interest Periods and Maturity.  No Interest Period shall extend
beyond the Maturity Date (defined in Paragraph 2(b) below).

 

(g)           No Increment Breakage.  No Interest Period may extend beyond a
principal repayment date hereunder unless, after giving effect thereto, the
principal amount of the Increment having an Interest Period that ends after such
principal repayment date shall be equal to or less than the principal amount to
be outstanding under the Note after such principal repayment is made.

 

2.             Payments.

 

(a)           Interest.  From the date of any disbursement hereunder until this
Note shall be repaid in full, interest on all outstanding portions of principal
of the Note shall be payable monthly, in arrears, on the first day of each
month, beginning on June 1, 1997.

 

(b)           Beginning on June 1, 2007, this Note shall be payable in 59 equal
consecutive monthly installments of principal equal to the Payment Amount, each
due on the first day of each month, and one final installment of all then-unpaid
principal hereof, together with all accrued and unpaid interest thereon, due on
May 19, 2012 (the “Maturity Date”). The “Payment Amount” shall equal the
quotient obtained by dividing a percentage selected by the Borrower, which
percentage shall not be less than 50% of the principal balance hereof
outstanding on May 19, 2007, by 60.

 

3.             Prepayment.  Upon two business days’ prior written notice to the
Lender, the Borrower may prepay amounts owing hereunder at any time and from
time to time. Such prepayment notice shall specify the amount of the prepayment
and the Increment to which it is to be applied. If such prepayment is made on
the last day of the applicable Interest Period, then the Borrower may make such
prepayment without premium or penalty. If such prepayment is made other than on
the last day of the applicable Interest Period, then the Borrower shall make
such prepayment with an additional premium sum, determined in the manner
provided below, to

 

2

--------------------------------------------------------------------------------


 

compensate the Lender for all losses, costs and expenses incurred in connection
with such prepayment. The premium shall be equal to the present value of the
difference between (1) the amount that would have been realized by the Lender on
the prepaid amount for the remaining term of the applicable Interest Period at
the then-Applicable Rate for such Increment, and (2) any lesser amount that
would be realized by the Lender by reinvesting such prepaid funds in a United
States Treasury security with a maturity most closely equal to, but not longer
than, the applicable Interest Period. The foregoing difference shall be
discounted to its present value at a discount rate equal to the rate of interest
being paid on the selected United States Treasury security. The Lender shall
provide the Borrower with a statement explaining the calculation of the premium
due, which statement shall, in the absence of manifest error, be conclusive and
binding. Any partial prepayment hereof shall not postpone the due dates of, or
relieve the amounts of, any scheduled installment payments due hereunder.
Amounts repaid hereunder may not be reborrowed.

 

4.             Application of Payments.  Payments made hereunder shall be
applied first to accrued late charges, next to accrued interest hereon and any
remainder to the principal balance hereof.

 

5.             Loan Documents.  The Borrower’s obligations hereunder are secured
by the Assignment of Assets in a Trust Department Account of even date herewith
(as the same may be amended, modified or supplemented from time to time, the
“Assignment”), from the Borrower in favor of the Lender. This Note, the
Assignment and any other document executed or delivered by the Borrower in
connection herewith shall be referred to herein collectively as the “Loan
Documents.”

 

6.             Representations and Warranties:  The Borrower represents and
warrants that:

 

(a)           Organization.  The Borrower is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and is duly qualified and in good standing under the laws of each other
jurisdiction in which such qualification is required.

 

(b)           Execution and Delivery.  The Borrower has the power, and has taken
all necessary actions, to execute and deliver and perform its obligations under
the Loan Documents, and each Loan Document is a valid and binding obligation of
the Borrower, enforceable in accordance with its terms.

 

(c)           Power.  The Borrower has the corporate power and authority and all
necessary licenses and approvals to own its properties and to carry on its
business as now being conducted.

 

(d)           Financial Statements.  All financial statements and information
delivered to the Lender by the Borrower (including, without limitation, the
December 31, 1996 financial statements delivered to the Lender), were prepared
in accordance with GAAP (defined below), are correct and complete and present
fairly the financial condition, and reflect all known liabilities,

 

3

--------------------------------------------------------------------------------


 

contingent or otherwise, of the Borrower as of the dates of such statements and
information, and since such dates no material adverse change in the assets,
liabilities, financial condition, business or operations of the Borrower has
occurred. “GAAP” means generally accepted accounting principles consistently
applied.

 

(e)           Taxes.  All tax returns and reports of the Borrower and its
predecessors required by law to be filed have been duly filed, and all taxes,
assessments, other governmental charges or levies (other than those presently
payable without penalty or interest and those that are being contested in good
faith in appropriate proceedings) upon the Borrower and its predecessors and
upon any of their properties, assets, income or franchises, that are due and
payable have been paid.

 

(f)            Litigation.  There is no action, suit or proceeding pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
that, either in any case or in the aggregate, affects the Borrower’s ability to
perform its obligations under the Loan Documents, or that questions the validity
of any Loan Document or any action taken or to be taken in connection with any
Loan Document.

 

(g)           No Breach.  The execution and delivery of the Loan Documents, and
compliance with the provisions thereof, will not (1) conflict with or violate
any provisions of any applicable law, (2) conflict with, result in a breach of,
or constitute a default under the charter or bylaws of the Borrower, or (3)
conflict with or result in a material breach of any judgment, order or decree
binding on the Borrower, or any other agreements to which the Borrower is a
party.

 

(h)           No Defaults.  The Borrower is not in default with respect to any
debt, direct or indirect in an amount, either individually or in the aggregate,
exceeding $15,000,000, and which the Lender reasonably determines impairs the
Lender’s prospects of full repayment of all amounts outstanding under the Loan
Documents.

 

(i)            Compliance.  The Borrower is in compliance in all material
respects with all applicable laws and regulations, including, without
limitation, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

(j)            Approvals.  No authorizations, approvals or consents of, and no
filings and registrations with, any governmental or regulatory authority or
agency are necessary for the execution, delivery or performance by the Borrower
of the Loan Documents.

 

(k)           Title to Assets, Collateral Value.  The Borrower has good and
marketable title to all of the assets contained in the custody account assigned
to the Lender pursuant to the Assignment (the “Custody Account”), free from all
liens and security interests other than those created by the Assignment.  The
Margined Value of the securities contained in the Custody Account is no less
than 100% of the outstanding principal balance hereof.  “Margined Value” shall
mean the aggregate market value of such assets, determined by the Lender in
accordance with standard market practices and resources, which may include,
without limitation, the Bloomberg

 

4

--------------------------------------------------------------------------------


 

Personal Financial Analysis, and multiplied, as applicable, times 90% for U.S.
Government securities and agencies (excluding mortgage-backed securities) with
maturities from one to five years and 85% for U.S. Government securities and
agencies (excluding mortgage-backed securities) with maturities over five years.

 

(l)            Use of Proceeds.  The proceeds of the loan evidenced hereby shall
be used for construction and related improvements, whether leased or purchased
and including personal property improvements, to be made at the Borrower’s data
center located at 80 Merritt Boulevard, Trumbull, Connecticut  06611. No
proceeds of such loan shall be used to purchase or carry any margin stock, as
such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System.

 

7.             Covenants.  In consideration of the loan extended to the Borrower
by the Lender hereunder, the Borrower covenants and agrees as follows:

 

(a)           Financial Information.  The Borrower shall deliver to the Lender,
(l) as soon as available and, in any event, within 45 days after the close of
each of the second and fourth fiscal quarters of each fiscal year of the
National Association of Securities Dealers, Inc., a Delaware not-for-profit
corporation and a Registered National Securities Association subject to
regulation by the United States Securities and Exchange Commission under the
Securities Exchange Act of 1934 (the “Parent”), consolidated and consolidating
unaudited financial statements of the Parent and its subsidiaries, including a
balance sheet and statement of income, prepared in accordance with GAAP (subject
to year-end adjustments), certified to be accurate by a Vice President or the
President of the Parent; (2) as soon as available and, in any event, within 45
days after the close of each of the second and fourth fiscal quarters of each
fiscal year of the Borrower, unaudited financial statements of the Borrower,
including a balance sheet and statement of income of the Borrower, prepared in
accordance with GAAP (subject to year-end adjustments), certified to be accurate
by the Treasurer or Assistant Treasurer of the Borrower and otherwise in form
and substance satisfactory to the Lender (the information required under this
Paragraph 7(a)(2) may be included in the financial statements of the Parent
required under Paragraph 7(a)(1)); (3) as soon as available and in any event,
within 120 days after the end of each fiscal year of the Parent, audited
financial statements consisting of consolidated financial statements of the
Parent and its subsidiaries as of the end of such fiscal year, including a
consolidated balance sheet, statements of income, fund balance and cash flows of
the Parent and its subsidiaries for such fiscal year, all in reasonable detail
and stating in comparative form the consolidated figures for the corresponding
date and period in the prior fiscal year and all prepared in accordance with
GAAP, and with respect to such consolidated financial statements, accompanied by
an opinion thereon acceptable to the Lender from the Borrower’s independent
certified public accounting firm acceptable to the Lender; and (4) from time to
time, such other financial data and information regarding the Borrower, the
Parent, the Parent’s subsidiaries and the Custody Account as the Lender
reasonably may request. The financial statements described in Paragraph 7(a)(1)
and Paragraph 7(a)(2) shall not be disclosed to any third party without the
Parent’s written consent except to (i) the Lender’s legal counsel, accountants,
and its other

 

5

--------------------------------------------------------------------------------


 

professional advisors, (ii) regulatory officials, (iii) as required by law or
legal process or in connection with any legal proceeding, (iv) the audit
committee of the Parent, and (v) to other financial institutions in connection
with any disposition or proposed disposition of the Lender’s interests under any
of the Loan Documents in accordance with Paragraph 16 hereof.

 

(b)           Taxes.  The Borrower shall pay or cause to be paid all taxes,
assessments or governmental charges lawfully levied or imposed on or against it
and its properties prior to the time they become delinquent; provided that this
covenant shall not apply to any tax, assessment or charge that is being
contested in good faith and with respect to which adequate reserves, as
determined in good faith by the Borrower, have been established and are being
maintained.

 

(c)           Compliance with Laws.  The Borrower shall comply in all material
respects with all applicable laws and regulations, including, without
limitation, ERISA.

 

(d)           Maintain Existence.  The Borrower shall maintain its corporate
existence in good standing.

 

(e)           Notices.  As soon as it has actual knowledge, the Borrower shall
notify the Lender of (1) the institution of any material litigation or
administrative proceeding against the Borrower, which litigation or proceeding
affects the Borrower’s ability to perform its obligations under the Loan
Documents, involves the seeking of a money judgment in an amount, whether
individually or in the aggregate, greater than $10,000,000, or questions the
validity of any Loan Document or any action of the Borrower required to be taken
with respect thereto, and (2) the occurrence of an Event of Default under this
Note, or any event that, with the giving of notice or lapse of time, or both,
would constitute an Event of Default.

 

(f)            Books and Records.  The Borrower shall maintain complete and
accurate books of account and financial records. The principal financial records
shall be kept and maintained at 15201 Diamondback Drive, Rockville, Maryland
20850, and all other books and records (including the organizational documents
of the Borrower) shall be kept and maintained at 1735 K Street, N.W.,
Washington, D.C. 20006, which Washington address is the Borrower’s chief
executive office. The Borrower shall not remove such books of account and
records without giving the Lender at least 30 days’ prior written notice. The
Borrower, upon reasonable notice from the Lender and during regular business
hours of the Borrower, shall permit the Lender, or any officer, employee or
agent designated by the Lender, to examine the financial records maintained by
the Borrower, and agrees that the Lender or such officer, employee or agent may
audit and verify such records. All accounting records and financial reports
furnished to the Lender pursuant to this Note shall be maintained and prepared
in accordance with GAAP.

 

(g)           Liens.  Without the prior written consent of the Lender, the
Borrower shall not create, incur, assume or permit to exist any assignment,
pledge, lien, security interest, charge or encumbrance (collectively, the
“Liens”) of any kind or nature in or upon the Custody Account or any part
thereof other than the Lien created by the Assignment.

 

6

--------------------------------------------------------------------------------


 

(h)           Mergers and Acquisitions.  Without the prior written consent of
the Lender, which consent shall not be unreasonably withheld, the Borrower shall
not merge or consolidate with, or acquire all or substantially all of the
assets, stock, partnership interests or other ownership interests of, any other
person or entity unless, after such merger, consolidation or acquisition, the
Borrower or the Parent (provided that the Parent’s financial condition is
greater than or equal to the current financial condition of the Borrower) is the
de facto and de jure continuing or surviving entity. If the Parent is the
continuing or surviving entity, the Parent must become a party to the Loan
Documents, any necessary regulatory, governmental or agency approval for the
Parent to become a party to the Loan Documents must be obtained and all legal
issues pertaining to the Parent becoming a party to the Loan Documents must be
satisfactory to the Lender’s counsel.

 

(i)            Collateral.  At no time shall the Borrower permit (1) the
Margined Value of the assets contained in the Custody Account to be less than
100% of the outstanding principal balance hereof, or (2) the assets contained in
the Custody Account to be any type of securities or other investments other than
U.S. Government securities and agencies (excluding mortgage-backed securities)
reasonably acceptable to the Lender.

 

(j)            Leverage Ratio.  As of the last day of each of its second and
fourth fiscal quarters, the Borrower will maintain a ratio of total liabilities
to net worth of not greater than 0.80 to 1.

 

(k)           Cash Flow Coverage Ratio.  The Borrower shall maintain as of the
end of each of its fiscal years for the preceding fiscal year, a ratio of Cash
Flow (as defined below) for such period to Debt Service (as defined below) for
such period of not less than 1.20 to 1. “Cash Flow” means, for any period, net
income of the Borrower for such period, plus, to the extent deducted in
determining net income, depreciation, amortization, taxes and interest expense,
adjusted for any non-cash revenue or expense (including, without limitation,
unrealized gains or losses on the Borrower’s investment portfolio). “Debt
Service” means, for any period, interest expense of the Borrower plus current
maturities of long-term indebtedness for such period.

 

8.             Events of Default.  Each of the following shall constitute an
“Event of Default” under this Note:

 

(a)           Failure to Pay.  If the Borrower fails to make when due any
installment or other payment owing to the Lender under the terms of this Note
and such failure shall continue for a period of ten days written notice of such
failure has been given to the Borrower by the Lender (which notice may be a
computer-generated late payment notice sent to the Borrower’s address as set
forth in Paragraph 14 below);

 

(b)           Failure to Give Notices.  If the Borrower fails to give the Lender
any notice required by Paragraph 7(e) of this Note within ten days after it has
actual knowledge of the event giving rise to the obligation to give such notice;

 

7

--------------------------------------------------------------------------------


 

(c)           Failure to Permit Inspections.  If the Borrower refuses to permit
the Lender to inspect the Borrower’s books and records in accordance with the
provisions of Paragraph 7(f) of this Note;

 

(d)           Failure to Comply with Specific Covenants.  If the Borrower fails
to comply with the terms of Paragraphs 7(h), 7(i) or 7(k) of this Note;

 

(e)           Failure to Comply with Paragraphs 7(g) or 7(i).  If the Borrower
fails to comply with the terms of Paragraphs 7(g) or 7(i) of this Note within
five days after notice from the Lender to the Borrower specifying such failure;

 

(f)            Failure to Observe Other Covenants.  If the Borrower fails to
perform or observe any term, covenant, warranty or agreement contained in this
Note other than those specifically identified in this Paragraph 8, and such
failure shall continue for a period of 30 days after written notice of such
failure has been given to the Borrower;

 

(g)           Defaults under Loan Documents.  If an event of default shall occur
under any Loan Document and shall not be cured within any applicable grace
period;

 

(h)           Breach of Representation.  Discovery that any representation or
warranty made or deemed made by the Borrower in any Loan Document, or in any
statement or representation made in any certificate, report or opinion delivered
by it pursuant to any Loan Document, was materially untrue when made or deemed
made, or is breached in any material respect;

 

(i)            Voluntary Bankruptcy.  If the Borrower makes an assignment for
the benefit of creditors, files a petition in bankruptcy, petitions or applies
to any tribunal for any receiver or any trustee of the Borrower or any
substantial part of the property of the Borrower, or commences any proceeding
relating to the Borrower under any reorganization, arrangement, composition,
readjustment, liquidation or dissolution law or statute of any jurisdiction,
whether in effect now or after this Note is executed;

 

(j)            Involuntary Bankruptcy.  If, within 60 days after the filing of a
bankruptcy petition or the commencement of any proceeding against the Borrower
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, the proceeding shall not have been dismissed, or, if within 60 days,
after the appointment, without the consent or acquiescence of the Borrower, of
any trustee, receiver or liquidator of the Borrower or all or any substantial
part of the properties of the Borrower, the appointment shall not have been
vacated;

 

(k)           Cross Default.  If, as a result of default, any present or future
obligations of the Borrower to the Lender or any other creditor in excess of
$500,000 are declared to be due and payable prior to the expressed maturity of
such obligations, and, in the Lender’s reasonable determination, the prospects
of full repayment of all amounts outstanding under the Loan

 

8

--------------------------------------------------------------------------------


 

Documents are impaired thereby, unless and to the extent that the declaration is
being contested in good faith in a court of appropriate jurisdiction;

 

(l)            Material Adverse Change.  A material adverse change occurs in the
financial or business condition of the Borrower that impedes the Borrower’s
ability to perform its obligations under the Loan Documents;

 

(m)          Judgment.  If a judgment, attachment, garnishment or other process
in excess of $5,000,000 is entered against the Borrower and is not vacated,
bonded, paid or subject to being satisfied under recognized indemnification or
acknowledged to be covered under the Borrower’s insurance policy within 30 days
after entry; or

 

(n)           Dissolution.  The dissolution, liquidation or termination of
existence of the Borrower other than by merger or consolidation which may be
consented to by the Lender pursuant to Paragraph 7(h) above.

 

9.             Remedies Upon Default.  Upon the occurrence of an Event of
Default hereunder, the entire principal balance hereof, all accrued interest
thereon and all other amounts payable hereunder shall become immediately due and
payable at the option of the Lender. Any delay by the Lender in exercising or
any failure of the Lender to exercise the aforesaid option to accelerate with
respect to an Event of Default shall not constitute a waiver of its right to
exercise such option with respect to that or any subsequent Event of Default.
Acceleration of maturity, once claimed hereunder by the holder hereof may be
rescinded, at such holder’s option, by written acknowledgment to that effect,
but the tender and acceptance of partial payment or partial performance alone
shall not in any way affect or rescind such acceleration of maturity. After the
occurrence of an Event of Default, interest shall accrue on all amounts due
hereunder at the rate specified in Paragraph 1(e) above.

 

10.          Late Charge.  The Borrower shall pay to the Lender a late charge
equal to 3.0% of any amount due hereunder that is not received by the Lender
within ten days after the date on which such amount is due.

 

11.          Waiver: Extensions.  Presentment, demand, notice of dishonor,
protest and the benefits of the homestead and all other exemptions provided
debtors are hereby waived. The Borrower agrees that it shall remain liable for
the payment hereof notwithstanding any agreement for the extension of the due
date of any amount payable hereunder made by the Lender after the maturity
thereof. No setoff, claim, counterclaim, reduction or diminution of any
obligation or any defense of any kind or nature that the Borrower has or may
have against the Lender (other than the defense of payment) shall be available
against the Lender in any suit or action brought by the Lender to enforce this
Note or any other Loan Document. The foregoing shall not be construed as a
waiver by the Borrower of any rights or claims that the Borrower may have
against the Lender, but any recovery upon such rights and claims shall be had
from the Lender separately, it being the intent of this Note and the other Loan
Documents that the Borrower shall be obligated

 

9

--------------------------------------------------------------------------------


 

to pay, absolutely and unconditionally, all amounts due hereunder and under the
other Loan Documents.

 

12.          Waiver of Jury Trial.  THE LENDER AND THE BORROWER IRREVOCABLY
WAIVE ALL RIGHTS TO TRAIL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS NOTE AND THE TRANSACTIONS CONTEMPLATED HEREIN
AND IN EACH OTHER LOAN DOCUMENT, AND THE BORROWER FURTHER WAIVES ANY RIGHT TO
FILE ANY COUNTERCLAIM AS PART OF ANY ACTION OR PROCEEDING FILED OR MAINTAINED BY
THE LENDER TO COLLECT ANY INDEBTEDNESS OF ANY PARTY TO THE LOAN DOCUMENTS OR TO
EXERCISE ANY RIGHTS OR REMEDIES AVAILABLE TO THE LENDER UNDER THE LOAN
DOCUMENTS, AT LAW, IN EQUITY OR OTHERWISE IN CONNECTION WITH OR RELATED TO SUCH
INDEBTEDNESS.

 

13.          Collection Costs and Expenses.  The Borrower shall pay all
reasonable costs, fees and expenses (including court costs and reasonable
attorneys’ fees) incurred by the Lender in collecting or attempting to collect
any amount that becomes due hereunder or in seeking legal advice with respect to
any amendment or modification hereof requested or initiated by the Borrower, any
such collection or an Event of Default hereunder.

 

14.          Notices.  All notices, requests, demands and other communications
with respect hereto or any other Loan Document shall be in writing and shall be
delivered by hand, sent prepaid by Federal Express (or a comparable overnight
delivery service) or sent by the United States mail, certified, postage prepaid,
return receipt requested, to the following addresses:

 

 

If to the Lender,

If to the Borrower,

 

 

 

 

 

 

Crester Bank

The Nasdaq Stock Market, Inc.

 

 

1445 New York Avenue, N.W.

15201 Diamondback Drive

 

 

Washington, D.C. 20005-2108

Rockville, Maryland 20850

 

 

Attention:

Ms. Michele S. Ross

 

Attention:

Mr. James R. Allen

 

 

 

Vice President

 

 

Senior Vice President & Treasurer

 

 

 

 

 

 

with, upon the occurrence of an Event of Default, a copy to:

 

 

 

 

 

 

 

The Nasdaq Stock Market, Inc.

 

 

 

1735 K Street, N.W.

 

 

 

Washington, D.C. 20006

 

 

 

Attention:

Robert Aber, Esq.

 

 

 

 

 

 

 

Vice President and General Counsel

 

 

 

 

 

Any notice, request, demand or other communication delivered or sent in the
manner aforesaid shall be deemed given or made (as the case may be) when
addressed to the persons named above

 

10

--------------------------------------------------------------------------------


 

and sent to the addresses specified above, as applicable, upon the date of
actual receipt or refusal by such person. Either the Borrower or the Lender may
change its address by notifying the other party of the new address in any manner
permitted by this Paragraph 14.

 

15.          Severability.  If any provision of this Note, or the application
thereof to any person, entity or circumstance, shall to any extent be invalid or
unenforceable, the remainder of the provisions of this Note, or the application
of such provision to other persons, entities or circumstances, shall not be
affected thereby, and each provision of this Note shall be valid and enforceable
to the fullest extent permitted by law.

 

16.          Successors and Assigns.  This Note shall be binding upon and inure
to the benefit of the Borrower and the Lender, and their respective successors
and assigns; provided, however, that neither the Lender prior to the occurrence
of an Event of Default nor the Borrower at any time may assign or delegate its
obligations hereunder to any person or entity without the prior written consent
of the other, which consent shall not be unreasonably withheld.

 

17.          Payments.  All payments due hereunder shall be made in immediately
available funds.

 

18.          Offset.  If an Event of Default occurs hereunder and is not cured
within any applicable grace period, and if, after liquidating the Borrower’s
assets maintained in the Custody Account, there are still amounts due to the
Lender under the Loan Documents, then the Lender shall have the right to offset
any amounts due hereunder against any deposit account now or hereafter
maintained by the Borrower with the Lender.

 

19.          Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia, without reference to
conflict of laws principles.

 

20.          Conditions Precedent.  Prior to the Lender’s obligation to disburse
any amounts hereunder:

 

(a)           Loan Documents.  The Borrower shall have delivered an executed
copy of this Note, the Assignment and each other Loan Document to the Lender;

 

(b)           Fees and Expenses.  The Borrower shall have paid to the Lender (1)
a nonrefundable fee [ILLEGIBLE] which fee shall be deemed earned when paid, and
(2) all out-of-pocket costs and expenses in excess of $3,000 incurred by the
Lender in connection with the preparation, negotiation, execution, delivery,
filing, recording and administration of this Note and any Loan Document,
including, without limitation, the reasonable fees and expenses of counsel to
the Lender;

 

(c)           No Default.  No default or Event of Default shall have occurred
and be continuing;

 

11

--------------------------------------------------------------------------------


 

(d)           Representations.  All representations and warranties contained
herein shall be true and correct at the date of such disbursement;

 

(e)           Legal Matters.  All legal matters incident hereto shall be
satisfactory to counsel for the Lender, and the Borrower agrees to execute and
deliver to the Lender such additional documents and certificates relating to the
Loan Documents as the Lender reasonably may request;

 

(f)            Opinion.  The Lender shall have received an opinion of counsel to
the Borrower from the Borrower’s internal counsel as to such matters as the
Lender may request, in form and substance satisfactory to the Lender;

 

(g)           Financing Statements.  Financing statements in form and substance
satisfactory to the Lender shall have been properly filed in each office where
necessary to perfect the Lender’s security interest in the Custody Account,
termination statements shall have been filed with respect to any other financing
statements covering all or any portion of the Custody Account, and all taxes and
fees with respect to such recording and filing shall have been paid by the
Borrower, and

 

(h)           Corporate Matters.  The Borrower shall have delivered to the
Lender (1) certified copies of evidence of all corporate actions taken by the
Borrower to authorize the execution and delivery of the Loan Documents, (2)
certified copies of the articles of incorporation and bylaws of the Borrower,
(3) a certificate of incumbency for the officers of the Borrower executing the
Loan Documents, (4) a good standing certificate, dated not more than 30 days
prior to the date hereof, from the appropriate state official of the state in
which the Borrower is incorporated and the District of Columbia, and (5) such
additional supporting documents as the Lender or counsel for the Lender
reasonably may request.

 

21.          Survival.  All agreements, representations and warranties made
herein shall survive the delivery of this Note and the disbursement of any
amounts hereunder.

 

22.          Captions.  The captions of the various sections and paragraphs of
this Note have been inserted only for the purposes of convenience, such captions
are not a part hereof and shall not be deemed in any manner to modify, explain,
enlarge or restrict any of the provisions of this Note.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative as of the day and year first above written.

 

 

THE NASDAQ STOCK MARKET, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Alfred Berkeley

 

 

Name:

Alfred Berkeley

 

 

Title:

President

 

 

 

 

 

 

By:

/s/ James Allen

 

 

Name:

James Allen

 

 

Title:

Sr. V. P. & Treasurer

 

 

13

--------------------------------------------------------------------------------


 

Schedule 1

 


REQUEST

 

Crestar Bank

 

Date:                     , 19       

1445 New York Avenue, N.W.

 

 

Washington, D.C. 20005

 

 

Attention:

Michele S. Ross

 

 

 

Vice President

 

 

 

Ladies and Gentlemen:

 

Pursuant to that certain Promissory Note, dated May 19, 1997 (the Note, terms
defined therein used herein as therein defined), made by the undersigned (the
Borrower) and payable to the order of Crestar Bank in the principal amount of
$25,000,000, notice is hereby given that on                                ,
19  , the Borrower desires to (as indicated):

 

1.             Initial Funding

 

Borrows $                                at the Applicable Rate with an Interest
Period of                             months [and
$                                at the Applicable Rate with an Interest Period
of                      months].

 

2.             Subsequent Selection of Interest Period

 

Authorize $                           of outstanding principal of the Note to
accrue interest at the Applicable Rate for an Interest Period of
                           months [and $                                     at
the Applicable Rate with an Interest Period of                        months].

 

 

 

THE NASDAQ STOCK MARKET, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

14

--------------------------------------------------------------------------------


 

ALLONGE TO
PROMISSORY NOTE

 

THIS ALLONGE TO PROMISSORY NOTE (the “Allonge”) is made and entered into as of
May 6, 2002, which is to be attached to and form a part of that certain
Promissory Note, dated May 19, 1997(the “Note”), in the original principal
amount of TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), made by THE
NASDAQ STOCK MARKET, INC., a Delaware corporation (the “Borrower”), and payable
to the order of SUNTRUST BANK, a Georgia banking corporation, successor by
merger to Crestar Bank (the “Lender”).

 

WHEREAS, the Lender is the present owner and holder of the Note; and

 

WHEREAS, the Borrower has requested that certain provisions of the Note be
modified, and the Lender has agreed in accordance with the terms of this
Allonge.

 

NOW, THEREFORE, in consideration of the foregoing, of the agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Note is hereby amended and
modified as follows:

 

1.             The recitals set forth above are incorporated herein and made a
part hereof.  Terms used herein and not otherwise defined shall have the same
meanings given to such terms in the Note.

 

2.             Paragraph 7(a) of the Note is amended to read in its entirety as
follows:

 

“(a)         Financial Information.  The Borrower shall deliver to the Lender,
(1) as soon as available and, in any event, within 60 days after the close of
each of the first, second and third fiscal quarters of each fiscal year of the
Borrower, unaudited financial statements of the Borrower, including a balance
sheet and statement of income of the Borrower, prepared in accordance with GAAP
(subject to year-end adjustments), certified to be accurate by the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Borrower and
otherwise in form and substance satisfactory to the Lender provided that
delivery within the time period specified above of copies of the Borrower’s
Quarterly Report on Form 10-Q prepared and filed with the Securities and
Exchange Commission in compliance with the requirements of Form 10-Q shall be
deemed to satisfy the requirements of this Paragraph 7(a)(1); (2) as soon as
available and in any event, within 120 days after the end of each fiscal year of
the Borrower, audited financial statements consisting of consolidated financial
statements of the Borrower and its subsidiaries as of the end of such fiscal
year, including a consolidated balance sheet, statements of income, stockholders
equity and cash flows of the Borrower and its subsidiaries for such fiscal year,
all in reasonable detail and stating in comparative form

 

--------------------------------------------------------------------------------


 

the consolidated figures for the corresponding date and period in the prior
fiscal year and all prepared in accordance with GAAP, and with respect to such
consolidated financial statements, accompanied by an opinion thereon acceptable
to the Lender from the Borrower’s independent certified public accounting firm
acceptable to the Lender; provided that the delivery within the time period
specified above of the Borrower’s Annual Report on Form 10-K for such fiscal
year (together with the Borrower’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act of 1934)
prepared and filed with the Securities and Exchange Commission in compliance
with the requirements of Form 10-K shall be deemed to satisfy the requirements
of this Paragraph 7(a)(2); and (3) from time to time, such other financial data
and information regarding the Borrower, the Borrower’s subsidiaries and the
Custody Account as the Lender reasonably may request.  The financial statements
described in Paragraph 7(a)(1) and Paragraph 7(a)(2) shall not be disclosed to
any third party without the Borrower’s written consent except to (i) the
Lender’s legal counsel, accountants, and its other professional advisors, (ii)
regulatory officials, (iii) as required by law or legal process or in connection
with any legal proceeding, and (iv) to other financial institutions in
connection with any disposition or proposed disposition of the Lender’s
interests under any of the Loan Documents in accordance with Paragraph 16
hereof, provided that unless prohibited by applicable law, prompt written notice
thereof shall be given by the Lender to the Borrower.”

 

3.             The second sentence of Paragraph 7(f) of the Note is amended to
read as follows:

 

“The principal financial records and all other books and records (including the
organizational documents of the Borrower) shall be kept and maintained at 4
Times Square, NY, NY 10036, which is the Borrower’s chief executive office.”

 

4.             Paragraph 7(h) of the Note is amended to read in its entirety as
follows:


 

“(h)         Mergers, etc.  The Borrower will not, and will not permit any
Subsidiary to, consolidate with or be a party to a merger with any other Person,
or sell, lease or otherwise dispose of all or substantially all of its assets;
provided that:

 

(1)           any Subsidiary may merge or consolidate with or into the Borrower
or any Wholly-Owned Subsidiary so long as in (i) any merger or consolidation
involving the Borrower, the

 

2

--------------------------------------------------------------------------------


 

Borrower shall be the surviving or continuing corporation and (ii) in any merger
or consolidation involving a Wholly-Owned Subsidiary (and not the Borrower), the
Wholly-Owned Subsidiary shall be the surviving or continuing corporation;

 

(2)           the Borrower may consolidate or merge with or into any other
Person if (i) the Person (if other than the Borrower) which results from such
consolidation or merger (the “Surviving Person”) is a Person organized under the
laws of any state of the United States or the District of Columbia or the laws
of Canada, Japan or any country in Western Europe (other than Portugal and
Italy), (ii) the due and punctual payment of the principal of and premium, if
any, and interest on this Note, according to its tenor, and the due and punctual
performance and observation of all of the covenants in this Note and the other
Loan Documents to be performed or observed by the Borrower are expressly assumed
in writing by the Surviving Person and the Surviving Person shall furnish to the
Lender an opinion of counsel satisfactory to the Lender to the effect that the
instrument of assumption has been duly authorized, executed and delivered and
constitutes the legal, valid and binding contract and agreement of the Surviving
Person enforceable in accordance with its terms, except as enforcement of such
terms may be limited by bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles, and (iii) at the time of such consolidation or
merger and immediately after giving effect thereto, no Event of Default as
defined herein, and no event which the giving of notice or lapse of time, or
both, would constitute and Event of Default, would exist; and

 

(3)           the Borrower may sell or otherwise dispose of all or substantially
all of its assets to any Person for consideration which represents the fair
market value of such assets (as determined in good faith by the Board of
Directors of the Borrower) at the time of such sale or other disposition if (i)
the acquiring Person is organized under the laws of any state of the United
States or the District of Columbia or the laws of Canada, Japan or any country
in Western Europe (other than Portugal and Italy), (ii) the due and punctual
payment of the principal of and premium, if any, and interest on all this Note,
according to its tenor, and the due and punctual performance and observance of
all of the covenants in this Note and in the Loan Documents to be performed or
observed by the Borrower are expressly assumed in writing by the acquiring
Person and the acquiring Person shall furnish to the Lender an

 

3

--------------------------------------------------------------------------------


 

opinion of counsel satisfactory to Lender to the effect that the instrument of
assumption has been duly authorized, executed and delivered and constitutes the
legal, valid and binding contract and agreement of such acquiring Person
enforceable in accordance with its terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles, and (iii) at the time of such sale or disposition and
immediately after giving effect thereto, no Event of Default as defined herein,
and no event which the giving of notice or lapse of time, or both, would
constitute and Event of Default, would exist.”

 

5.             Paragraphs 7(j) and (k) of the Note are deleted, and the
following is added as Paragraph 7(j):

 

“(j)          Financial Covenants.  The Borrower shall comply with the following
financial covenants:

 

(1)           Defined Terms.  As used in this Paragraph 7(j) and elsewhere in
this Note, the following terms shall have the respective meanings set forth
below:

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Operating Income during such period plus (to the extent deducted in determining
Consolidated Net Operating Income) (b) all provisions for depreciation and
amortization (other than amortization of debt discount) made by the Borrower and
its Subsidiaries during such period, all as it appears in the Borrower’s
consolidated statement of income prepared in accordance with GAAP.

 

“Consolidated Interest Expense” means all Interest Expense of the Borrower and
its Subsidiaries determined on a consolidated basis for any period after
eliminating intercompany items.

 

“Consolidated Net Operating Income” means the Borrower’s net operating income as
it appears in its consolidated statement of income prepared in accordance with
GAAP.

 

4

--------------------------------------------------------------------------------


 

“Consolidated Priority Debt” means all Priority Debt of the Borrower and its
Subsidiaries determined on a consolidated basis eliminating inter-company items.

 

“Consolidated Total Assets” means as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis and in accordance with GAAP.

 

“Debt” with respect to any Person means, at any time, without duplication,(a)
its liabilities for borrowed money; (b) its liabilities for the deferred
purchase price of property acquired by such Person (excluding accounts payable
arising in the ordinary course of business but including all liabilities created
or arising under any conditional sale or other title retention agreement with
respect to any such property); (c) all liabilities appearing on its balance
sheet in accordance with GAAP in respect of Capital Leases; (d) all liabilities
for borrowed money secured by any Lien with respect to any property owned by
such Person (whether or not it has assumed or otherwise become liable for such
liabilities); (e) all its liabilities in respect of drawn letters of credit or
instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); and (f) any Guaranty of such Person with respect to
liabilities of a type described in any of clauses (a) through (e) hereof.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or

 

5

--------------------------------------------------------------------------------


 

obligation against loss in respect thereof.  In any computation of the Debt or
other liabilities of the obligor under any Guaranty, the Debt or other
obligations that are the subject of such Guaranty shall be assumed to be direct
obligations of such obligor.

 

“Interest Expense” of the Borrower and its Subsidiaries for any period means all
interest (including the interest component on Rentals on Capital Leases) and all
amortization of debt discount and expense on any particular Debt (including,
without limitation, payment-in-kind, zero coupon and other like securities) for
which such calculations are being made.  Computations of Interest Expense on a
pro forma basis for Debt having a variable interest rate shall be calculated at
the rate in effect on the date of any determination.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Priority Debt” means (a) any Debt of the Borrower secured by any Lien on any
asset Borrower (b) any Debt of Subsidiaries (excluding (i) Debt owed by a
Subsidiary to the Borrower or any other Wholly-owned Subsidiary and (ii) Debt of
a Subsidiary outstanding at the date of its acquisition, provided that (1) such
Debt shall not have been incurred in contemplation of such Subsidiary becoming a
Subsidiary and (2) immediately after giving effect thereto, no Event of Default
as defined herein, and no event which the giving of notice or lapse of time, or
both, would constitute and Event of Default, shall exist).

 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Borrower or a Subsidiary, as lessee or sublessee under a lease of
real or personal property, but shall be exclusive of any amounts required to be
paid by the Borrower or a Subsidiary (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges. Fixed rents under any so-called “percentage leases” shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.

 

6

--------------------------------------------------------------------------------


 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Borrower.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Borrower and the
Borrower’s other Wholly-Owned Subsidiaries at such time.

 

(2)           Interest Coverage Ratio.  The Borrower will as at the end of each
fiscal quarter keep and maintain the ratio of Consolidated EBITDA for the four
consecutive fiscal quarters then most recently ended to Consolidated Interest
Expense for such four consecutive fiscal quarters at not less than 4.0 to 1.0.

 

(3)           Priority Debt.  The Borrower will not, and will not permit any
Subsidiary to, create, issue, assume, guarantee or otherwise incur or in any
manner become liable in respect of any Priority Debt, unless at the time of
creation, issuance, assumption, guarantee or incurrence thereof and after giving
effect thereto and to the application of the proceeds thereof, Consolidated
Priority Debt, including the Priority Debt then to be created, issued, assumed,
guaranteed or otherwise incurred, shall not exceed 10% of Consolidated Total
Assets.

 

6.             This Allonge shall be executed by the Borrower and delivered to
the Lender and shall become a part of and be permanently attached as an allonge
to the Note, and the Note and this Allonge shall be read and construed as one
instrument constituting the evidence of the Borrower’s indebtedness to the
Lender.  The Borrower acknowledges and agrees that there are no defenses,
counterclaims or set-offs against any of its obligations under the Note, as
modified hereby.

 

7

--------------------------------------------------------------------------------


 

7.             The Borrower agrees to pay to the Lender, on the date hereof, an
amendment fee of ten basis points times the unpaid principal balance of this
Note outstanding on the date hereof.  The Borrower also agrees to pay, promptly
after its receipt of an invoice therefor, the reasonable fees of counsel to the
Lender in connection with this Allonge.

 

8.             All of the other terms, conditions and provisions of the Note are
hereby ratified, confirmed and reaffirmed, it being the intention of the
Borrower and the Lender that the Note shall remain in full force and effect,
except as expressly modified hereby.

 

9.             This Allonge shall be effective as of the date hereof and shall
be binding on each party’s respective assigns and successors in interest.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Allonge as of the day and
year first above written.

 

 

 

THE NASDAQ STOCK MARKET, INC., a
Delaware corporation

 

 

 

 

 

By:

/s/  Richard G. Ketchum

 

Name:

Richard G. Ketchum

 

Title:

President

 

 

 

 

By:

/s/  Darienne J. Donovan

 

Name:

Darienne J. Donovan

 

Title:

Senior Vice President & Treasurer

 

 

 

ALLONGE TO PROMISSORY NOTE

 

CONSENTED TO AND AUTHORIZED:

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Daniel J. O’Neill, Jr.

 

 

Name:

Daniel J. O’Neill, Jr.

 

Title:

Managing Director

 

 

9

--------------------------------------------------------------------------------


 

SECOND ALLONGE TO
PROMISSORY NOTE

 

THIS SECOND ALLONGE TO PROMISSORY NOTE (the “Allonge”) is made and entered into
as of June 26, 2003, which is to be attached to and form a part of that certain
Promissory Note, dated May 19, 1997, as amended on May 6, 2002 (collectively,
the “Note”), in the original principal amount of TWENTY-FIVE MILLION AND NO/100
DOLLARS ($25,000,000.00), made by THE NASDAQ STOCK MARKET, INC., a Delaware
corporation (the “Borrower”), and payable to the order of SUNTRUST BANK, a
Georgia banking corporation, successor by merger to Crestar Bank (the “Lender”).

 

WHEREAS, the Lender is the present owner and holder of the Note; and

 

WHEREAS, the Borrower has requested that certain provisions of the Note be
modified, and the Lender has agreed in accordance with the terms of this
Allonge.

 

NOW, THEREFORE, in consideration of the foregoing, of the agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Note is hereby amended and
modified as follows:

 

1.             The recitals set forth above are incorporated herein and made a
part hereof.  Terms used herein and not otherwise defined shall have the same
meanings given to such terms in the Note.

 

2.             Paragraph 7(j)(1) of the Note is amended so that the definitions
of the following terms are deleted and are replaced in their entirety by the
following definitions:

 

““Consolidated EBITDA” for any period means the sum of (a) Consolidated Net
Operating Income during such period plus (to the extent deducted in determining
Consolidated Net Operating Income) (b) all provisions for depreciation and
amortization (other than amortization of debt discount) made by the Borrower and
its Subsidiaries during such period, all as it appears in the Borrower’s
consolidated statement of income prepared in accordance with GAAP, except as
otherwise shall be calculated as and to the extent contemplated by the
definition of “Consolidated Net Operating Income”.

 

“Consolidated Net Operating Income” means the Borrower’s net operating income as
it appears in its consolidated statement of income prepared in accordance with
GAAP; provided, that for purposes of determining compliance with Paragraph
7(j)(2) as at the end of the fiscal quarter ended June 30, 2003, there shall be
excluded from computations of Consolidated Net Operating Income for the fiscal
quarter ended June 30, 2003 any and all charges relating to (a) the Borrower’s
European operations (including without limitation charges associated with Nasdaq
Europe S.A./N.V., Nasdaq Deutschland AG, Nasdaq Europe Planning Company Limited
and Nasdaq Global Holdings), (b) the Borrower’s product profitability review and
(c) costs related to severance of employees of the Borrower and its
Subsidiaries, with the aggregate amount of the charges described in the
foregoing clauses (a) through (c) not to exceed $70,000,000 (the charges
described in the foregoing clauses (a) through (c) up to, but not

 

--------------------------------------------------------------------------------


 

exceeding, $70,000,000 aggregate amount being herein referred to as
“Restructuring Charges”), but such Restructuring Charges shall not be excluded
from computations of Consolidated Net Operating Income for the fiscal quarter
ended June 30, 2003 or any following fiscal quarter in connection with any
determination of compliance with Paragraph 7(j)(2) as at the end of the fiscal
quarter ended September 30, 2003 or at any time thereafter.”

 

3.             This Allonge shall be executed by the Borrower and delivered to
the Lender and shall become a part of and be permanently attached as an allonge
to the Note, and the Note and this Allonge shall be read and construed as one
instrument constituting the evidence of the Borrower’s indebtedness to the
Lender.  The Borrower acknowledges and agrees that there are no defenses,
counterclaims or set-offs against any of its obligations under the Note, as
modified hereby.

 

4.             The Borrower agrees to pay to the Lender, on the date hereof, an
amendment fee of five basis points times the unpaid principal balance of this
Note outstanding on the date hereof.  The Borrower also agrees to pay, promptly
after receipt of an invoice therefore, the reasonable fees of counsel to the
Lender in connection with this Allonge.

 

5.             All of the other terms, conditions and provisions of the Note are
hereby ratified, confirmed and reaffirmed, it being the intention of the
Borrower and the Lender that the Note shall remain in full force and effect,
except as expressly modified hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Allonge as of the day and
year first above written.

 

 

 

THE NASDAQ STOCK MARKET, INC., a
Delaware corporation

 

 

 

 

 

By:

/s/ Ronald Hassen

 

Name:

 

 

Title:

Senior Vice President & Controller

 

 

ALLONGE TO PROMISSORY NOTE

CONSENTED TO AND AUTHORIZED:

 

SUNTRUST BANK

 

 

By:

/s/ Mark A. Flatin

 

Name:

Mark A. Flatin

Title:

Director

 

--------------------------------------------------------------------------------


 

THIRD ALLONGE TO
PROMISSORY NOTE

 

THIS THIRD ALLONGE TO PROMISSORY NOTE (the “Allonge”) is made and entered into
as of September 29, 2003, which is to be attached to and form a part of that
certain Promissory Note, dated May 19, 1997, as amended on May 6, 2002 and June
26, 2003 (collectively, the “Note”), in the original principal amount of
TWENTY-FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), made by THE NASDAQ
STOCK MARKET, INC., a Delaware corporation (the “Borrower”), and payable to the
order of SUNTRUST BANK, a Georgia banking corporation, successor by merger to
Crestar Bank (the “Lender”).

 

WHEREAS, the Lender is the present owner and holder of the Note; and

 

WHEREAS, the Borrower has requested that certain provisions of the Note be
modified, and the Lender has agreed in accordance with the terms of this
Allonge.

 

NOW, THEREFORE, in consideration of the foregoing, of the agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Note is hereby amended and
modified as follows:

 

1.             The recitals set forth above are incorporated herein and made a
part hereof.  Terms used herein and not otherwise defined shall have the same
meanings given to such terms in the Note.

 

2.             A new sentence is added to the end of Paragraph 7(a)(1) to read
as follows:

 

“as soon as available and, in any event, within 60 days after the end of each
fiscal quarter of each fiscal year of the Borrower, a compliance statement on
the Interest Coverage Ratio (as defined below).”

 

3.             The second sentence of Paragraph 7(f) of the Note is amended to
read as follows:

 

“The principal financial records and other books and records (including the
organizational documents of the Borrower) shall be kept and maintained at One
Liberty Plaza, 165 Broadway, New York, NY 10006, which is the Borrower’s chief
executive office.”

 

4.             Paragraphs 7(j)(1) of the Note is amended so that the definitions
of the following terms are deleted and are replaced in their entirety with the
following definitions:

 

““Consolidated Net Operating Income” means the Borrower’s net operating income
as it appears in its consolidated statement of income prepared in accordance
with GAAP; provided, that for purposes of determining compliance with Section
7(j) as of a date as at the end of the fiscal quarter ended September 30, 2003
or at any time thereafter, for any purpose and for any period in which the
amounts referred to below would have been required to be included in such
computation, there shall be excluded from computations of Consolidated Net
Operating Income any and all:

 

--------------------------------------------------------------------------------


 

(a)           charges relating to (i) the Borrower’s European operations
(including without limitation charges associated with Nasdaq Europe S.A./N.V.,
Nasdaq Deutschland AG, Nasdaq Europe Planning Company Limited and Nasdaq Global
Holdings), (ii) the Borrower’s product profitability review, (iii) costs related
to severance of employees of the Borrower and its Subsidiaries and (iv) real
estate leases or subleases of the Borrower and its Subsidiaries, to the extent
such charges are taken by the Borrower in any of the Borrower’s fiscal quarters
ended June 30, 2003, September 30, 2003 and December 31, 2003, with the
aggregate amount of the charges described in the foregoing clauses (i) through
(iv) not to exceed $125,000,000; and

 

(b)           amounts recorded by the Borrower for (i) minority interest and
(ii) any non-cash expenses related to stock options granted by the Borrower or
its Subsidiaries as compensation, each as reported on or incorporated into the
Borrower’s consolidated statement of income.”

 

5.             Paragraph 7(j)(2) of the Note shall be and hereby is amended to
read in its entirety as follows:

 

“Interest Coverage Ratio.  The Borrower will as at the end of each fiscal
quarter keep and maintain the ratio of Consolidated EBITDA for the four
consecutive fiscal quarters then most recently ended to Consolidated Interest
Expense for such four consecutive fiscal quarters (the “Minimum Ratio”) at not
less than 4.0 to 1.0; provided, that for any fiscal quarter listed below the
Minimum Ratio shall instead be not less than the ratio set forth opposite such
fiscal quarter:

 

Fiscal Quarter Ended

 

Ratio

 

 

 

September 30, 2003

 

1.0 to 1.0

 

 

 

December 31, 2003

 

1.0 to 1.0

 

 

 

March 31, 2004

 

1.0 to 1.0

 

 

 

June 30, 2004

 

1.25 to 1.0

 

 

 

September 30, 2004

 

1.25 to 1.0

 

 

 

December 31, 2004

 

1.50 to 1.0

 

 

 

March 31, 2005

 

1.50 to 1.0.”

 

6.             This Allonge shall be executed by the Borrower and delivered to
the Lender and shall become a part of and be permanently attached as an allonge
to the Note, and the Note and this Allonge shall be read and construed as one
instrument constituting the evidence of the Borrower’s

 

--------------------------------------------------------------------------------


 

indebtedness to the Lender.  The Borrower acknowledges and agrees that there are
no defenses, counterclaims or set-offs against any of its obligations under the
Note, as modified hereby.

 

7.             The Borrower agrees to pay to the Lender, on the date hereof, an
amendment fee of five (5) basis points times the unpaid principal balance of
this Note outstanding on the date hereof.  The Borrower also agrees to pay,
promptly after receipt of an invoice therefore, the reasonable fees of counsel
to the Lender in connection with this Allonge.

 

8.             All of the other terms, conditions and provisions of the Note are
hereby ratified, confirmed and reaffirmed, it being the intention of the
Borrower and the Lender that the Note shall remain in full force and effect,
except as expressly modified hereby.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Allonge as of the day and
year first above written.

 

 

 

THE NASDAQ STOCK MARKET, INC., a
Delaware corporation

 

 

 

 

 

By:

 

/s/ Ronald Hassen

 

Name:

Ronald Hassen

 

Title:

Senior Vice President, Controller, Treasurer

 

 

ALLONGE TO PROMISSORY NOTE

CONSENTED TO AND AUTHORIZED:

 

SUNTRUST BANK

 

By:

 

/s/ Mark A. Flatin

 

Name:

Mark A. Flatin

Title:

Director

 

--------------------------------------------------------------------------------